Case 5:20-cr-00014-F Document 56 Filed 08/21/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE

WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA, )
)

Plaintiff, )

. ) |
-Vs- ) No. CR-20-014-F

)

TARENCE D. McLANE, )
)

Defendant. )

WAIVER OF JURY TRIAL

 

I, the undersigned defendant, having been fully advised of the charges against
me and of my rights in connection with the charges, do hereby waive those rights, including
my right to a trial by jury, and agree to enter a plea of guilty to the court as provided by

Rule 11 of the Fed. R. Crim. P.

Date: Bak 2l, D2©O
ee atin W4err—_

DEFENDANT

COUN UNSE OR BEFENDANT

COUNSEL FOR GOVERNMENT

sein AE woes

UNITEDSTATES DISTRICT JUDGE

 

 
